o
    IN THE COURT OF APPEALS OF THE STATE OF WASHIN©"Q«g
 STATE OF WASHINGTON,                          )                              5     o%
                                                        No. 70069-3-1        & J>p
                      Respondent,                                            j,,    Wftin
                                                        DIVISION ONE         =*     2E>W
              v.

                                                        UNPUBLISHED OPIrgpNgl
 JOJO D. EJONGA,

                      Appellant.                        FILED: May 26, 2015


      Appelwick, J. — Ejonga appeals his conviction for three counts of attempted

murder in the first degree.   Ejonga asserts that his trial counsel was ineffective for

pursuing an insanity defense, rather than arguing diminished capacity. He contends that

the State deprived him of due process by destroying video footage that might have

supported his mental defenses.      He raises four issues in his statement of additional

grounds. We affirm.

                                         FACTS


      Jojo Ejonga had a troubled upbringing. He grew up in the Democratic Republic of

the Congo, where his father was a bodyguard for President Mobutu Sese Seko. As a

child, Ejonga suffered illness and injury, after which his mother noticed a change in his

disposition. When Mobutu was removed from power, Ejonga's father was killed. Ejonga

was six years old at the time. When Ejonga was 14 years old, his mother was arrested.

She escaped and fled to Nigeria. Sometime after his mother's arrest, Ejonga was hit in

the head with the butt of a soldier's rifle and knocked unconscious. In 2006, Ejonga met

up with his mother in Nigeria, and in 2010, they immigrated to the United States.

      Ejonga attended Highline Community College, where he met Valerie Maganya.

Maganya and her mother, Estella Nyandwi, are also from the Congo.            Ejonga and
No. 70069-3-1/2




Maganya became friends, and Ejonga would occasionally stay over at the house

Maganya shared with her mother.

      One day, Nyandwi discovered that some of her money was missing. She asked

her daughter about it, because there were checks totaling over $1,000 written in

Maganya's name.     Maganya realized that the handwriting on the checks matched

Ejonga's. Maganya also discovered that $3,000 was missing from her own bank account.

Maganya confronted Ejonga, who initially denied taking the money. When Maganya told

Ejonga there was video footage showing him withdrawing the money, Ejonga confessed

and promised to pay her back for the stolen money.

      Maganya saw Ejonga again at a birthday party a week later. After the party, Ejonga

jumped into a car that was parked in front of Maganya's. Ejonga put the car in reverse

and hit Maganya's car. Ejonga then jumped out of the car, laid down, and played dead.

The collision caused $1,100 in damage to Maganya's car.

      An hour later, Ejonga posted on Facebook that he did not care what happened that

night, because he had the best lawyers and they would take care of him.       Maganya

responded by posting that Ejonga was a thief and a fraud and that no one should let him

into their homes. Ejonga then messaged Maganya that he would pay for the car if she

took down the post. Mangaya agreed.

      On May 8, 2011, Maganya and Nyandwi went out to dinner with Tuwalole

Mwamba, Maganya's brother's girlfriend. Mwamba, who was seven months pregnant,

had suggested they celebrate Mother's Day together because they were all mothers. On

the way home from dinner, Maganya got a call from Ejonga, who asked if she would like
No. 70069-3-1/3




to come pick up her money. Nyandwi and Mwamba volunteered to go along. Maganya

drove, Nyandwi was in the front passenger seat, and Mwamba was in the back seat.

      At 8:30 or 9:00 p.m., they went to meet Ejonga in the parking lot of his mother's

apartment in Kent.   Ejonga was upset that Maganya brought Nyandwi and Mwamba

along. He told them that he did not have the money, because his cousin had it in Des

Moines. Maganya agreed to drive Ejonga to Des Moines to get the money. Ejonga got

into the backseat behind Maganya.

      Ejonga directed Maganya to the parking lot of an apartment complex. He got out

and made a call, accidentally dialing Mwamba instead of his cousin. He then got back in

the car, closed the back window, and asked the women what they were doing. Maganya

and Mwamba replied that they were on Facebook.

      Ejonga then began to stab Mwamba with a kitchen knife. Mwamba was able to

escape the car and started to run away. Ejonga then reached into the front seat and

stabbed Maganya. He told her, "I'll kill you today, Valerie." He also stabbed Nyandwi,

slicing her tongue. Nyandwi and Maganya were eventually able to escape from the car.

Ejonga jumped out of the car and chased after Mwamba.          When he caught up with

Mwamba, he struck her and she fell. Ejonga stabbed her as she lay in a ball on the

ground.

      A resident from a nearby apartment saw Ejonga attacking Mwamba and yelled at

him to let her go. Ejonga ran away. He threw his jacket over a fence, along with a bloody

paper towel in which he had been holding the knife. A witness observed him doing so
No. 70069-3-1/4




and directed the police to the items. Another witness saw Ejonga shedding his T-shirt

and discarding it.

       All three women survived, and one was able to identify their attacker to the police.

During an area search nearby, Officer Kevin Montgomery encountered Ejonga walking

along the road. It was very dark, so Officer Montgomery drove past Ejonga a few times

to make sure he matched the suspect's description. When Ejonga moved into a better lit

area, Officer Montgomery stopped and walked up to him. Ejonga told Officer Montgomery

that his name was "Eric." He was nervous and sweating. Officer Montgomery observed

that Ejonga had scratches on his face, his clothes were disheveled, and there was a dark

stain on his shoes that looked like blood.


       Officer Montgomery arrested Ejonga. Officers discovered a knife where Officer

Montgomery first spotted Ejonga.      DNA (deoxyribonucleic acid) profiling showed that

Ejonga's and Mwamba's DNA were present on the knife.

       Officer Shawn O'Flaherty transported Ejonga to the police station. Later that night,

Officer J. Coppedge transported Ejonga from the station to the hospital and back. Patrol

car videos were recorded during both transports.

       Ejonga was charged with three counts of attempted murder in the first degree and

three counts of assault in the first degree.

       Ejonga's trial counsel pursued a defense based on mental illness, citing the

traumatic experiences from Ejonga's youth. Counsel hired psychiatrist Dr. Jerome Kroll

to evaluate Ejonga's mental state at the time of the offense. Ejonga told Dr. Kroll that

when he got back into Maganya's car, it seemed that the car was full of al-Qaeda
No. 70069-3-1/5



members who had guns and knives and were going to kill him. Ejonga said he had been

suspicious and fearful that night and brought the knife along for protection. According to

Ejonga, he believed he was stabbing the terrorists, not the three women he knew. Dr.

Kroll diagnosed Ejonga with delusional mood disorder, post-traumatic stress disorder

(PTSD), and mood disorder secondary to brain injury. At trial, Dr. Kroll testified about

Ejonga's delusion and opined that, as a result of his mental state, Ejonga was unable to

know right from wrong, to know the nature of his actions, or to form a criminal intent.

       In rebuttal, the State called Dr. Mark McClung, a forensic psychiatrist who also

assessed Ejonga. Dr. McClung opined that Ejonga had antisocial personality traits and

probable PTSD but also demonstrated malingering psychiatric symptoms. Dr. McClung

testified that he did not believe Ejonga's psychiatric problems rendered him unable to

appreciate the nature of his actions or the difference between right and wrong.

       Ejonga was convicted of three counts of attempted murder in the first degree. He

was sentenced to 792 months in custody. He appeals.

                                      DISCUSSION


       Ejonga argues that his trial counsel was ineffective for pursuing an insanity

defense, rather than focusing on a diminished capacity defense. He contends that the

State denied him due process by destroying patrol car video footage taken after his arrest.

He filed a statement of additional grounds, arguing improper expert testimony, ineffective

assistance of counsel, and prosecutorial misconduct.
No. 70069-3-1/6




  I.   Ineffective Assistance of Counsel


       Ejonga argues that his trial counsel was ineffective for pursuing an insanity

defense, which was certain to fail, rather than focusing on a diminished capacity defense,

which had a greater likelihood of success. He further asserts that counsel was ineffective

for calling an expert witness lacking in credibility.    He maintains that these failures

prejudiced him, because there was a reasonable probability the jury would have accepted

a diminished capacity defense, especially if supported by a credible expert.

       We review de novo a claim of ineffective assistance of counsel. State v. Sutherbv.

165 Wash. 2d 870, 883, 204 P.3d 916 (2009). To prevail on an ineffective assistance claim,

a defendant must show that (1) counsel's performance fell below an objective standard

of reasonableness based on consideration of all the circumstances and (2) the deficient

performance prejudiced the trial. Strickland v. Washington, 466 U.S. 668, 687,104 S. Ct.

2052, 80 L. Ed. 2d 674 (1984).       Deficient performance is that which falls below an

objective standard of reasonableness. State v. Grier, 171 Wash. 2d 17, 33, 246 P.3d 1260

(2011). If counsel's conduct can be characterized as a legitimate trial strategy or tactic,

performance is not deficient, id. Prejudice occurs if, but for the deficient performance,

there is a reasonable probability that the outcome of the proceedings would have been

different. Id. at 34. There is a strong presumption of effective assistance. Id. at 33.

       Insanity is an affirmative defense requiring the defendant to show that, at the time

of the commission of the offense, as a result of mental disease or defect, the defendant's

mind was affected to such an extent that (1) he was unable to perceive the nature and

quality of the act charged or (2) he was unable to tell right from wrong with reference to
No. 70069-3-1/7




the particular act charged. RCW 9A.12.010(1); State v. Crenshaw, 98 Wash. 2d 789, 792-

93, 659 P.2d 488 (1983). Diminished capacity is not a true "affirmative defense," but an

argument that a specific element of the offense, mens rea, has not been proved. See

State v. Gough, 53 Wash. App. 619, 622, 768 P.2d 1028 (1989). A defendant is entitled to

a diminished capacity instruction when there is substantial evidence of a mental condition

that logically and reasonably connects with the inability to possess the required level of

culpability to commit the crime charged. State v. Cienfuegos, 144 Wash. 2d 222, 227-28,

25P.3d1011 (2001).

       Ejonga asserts that counsel was ineffective for failing to argue diminished capacity,

because that defense, unlike insanity, had a reasonable probability of success. However,

the record shows that counsel rigorously pursued the diminished capacity defense.

Before trial, she hired Dr. Kroll to evaluate Ejonga's mental state at the time of the

incident, including whether he had the ability to form a criminal intent.          Dr. Kroll

interviewed Ejonga and concluded that Ejonga was unable to tell right from wrong or form

the requisite criminal intent. Counsel indicated in her trial memorandum that she intended

to pursue both defenses and would call Dr. Kroll to testify.

       Counsel continued to pursue the defense at trial. In opening statements, counsel

referred to the diminished capacity standard, telling the jury that Ejonga was "incapable

of forming a criminal intent." Counsel questioned Dr. Kroll about Ejonga's mental state,

and Dr. Kroll opined that Ejonga fit within both the insanity standard and the diminished

capacity standard. And, counsel requested—and the court gave—an instruction stating,

"Evidence of mental illness or disorder may be taken into consideration in determining
No. 70069-3-1/8




whether the defendant had the capacity to form the intent to inflict great bodily harm or

the premeditated intent to kill."

       Ejonga acknowledges that the jury was given a diminished capacity instruction but

asserts that defense counsel failed to argue it to the jury. However, in closing, counsel

addressed both defenses, even discussing diminished capacity first. She told the jury

that it was "asked to assess [Ejonga's] mental state at the time of the acts charged." After

reviewing Dr. Kroll's testimony, she noted that his opinion was that Ejonga was "unable

to form intent." She then directed the jury's attention to the relevant jury instructions and

explained:

              You'll have two instructions bearing on this. One is the instruction
       that talks about mental state, that's Instruction No. 7. Evidence of mental
       illness or disorder may be taken into consideration in determining whether
       the defendant had the capacity to form the intent to inflict great bodily harm
       or the premeditated intent to kill.

               So if you find that because of his mental illness or disorder he was
       unable to form that intent or the premeditation, then you must find him not
       guilty. But even if you find that the State has proven all of the elements of
       the crimes, including the mental state, you must still find him not guilty by
       reason of insanity if you find that it's more probably true than not that as a
       result of a mental disease or defect the defendant's mind was affected to
       such an extent that he was unable to perceive the nature and quality of the
       acts with which he is charged or unable to tell right from wrong with
       reference to the particular acts with which he is charged.

In sum, Ejonga's assertion that counsel failed to pursue the diminished capacity defense

is not supported by the record and provides no basis to find ineffective assistance of

counsel.


       Ejonga also suggests that counsel was deficient for even pursuing the insanity

defense. Defense attorneys in criminal cases have wide latitude to control strategy and

tactics, including which defense theory to pursue. See, e.g.. In re the Pers. Restraint of

                                                 8
No. 70069-3-1/9




Davis, 152 Wash. 2d 647, 745, 101 P.2d 1 (2004). Counsel pursued diminished capacity,

the defense Ejonga now argues was proper. Ejonga cites no authority for the assertion

that, once counsel has selected a proper defense, counsel is ineffective for pursuing an

additional defense that is less likely to succeed.

       Ejonga further asserts that defense counsel was deficient in failing to make a self-

defense argument to support the diminished capacity defense. However, the aggressor

in a conflict may not avail himself of a claim of self-defense. State v. Craig, 82 Wash. 2d
777, 783-84, 514 P.2d 151 (1973).        Ejonga asserts that he was not the aggressor,

because in his delusion the terrorists created the dangerous situation.        But, the only

evidence of Ejonga's delusion came from the testimony of Drs. Kroll and McClung about

what Ejonga told them. Out-of-court statements on which experts base their opinions are

not hearsay, because they are not offered as substantive proof, i.e., the truth of the matter

asserted. State v. Lucas, 167 Wash. App. 100, 109, 271 P.3d 394 (2012). Instead, they

are offered only for the limited purpose of explaining the expert's opinion, jd. The experts'

testimony recounting Ejonga's out-of-court statements cannot support a self-defense

instruction. And, the substantive evidence—namely, testimony from Maganya, Nyandwi,

and Mwamba—contradicts Ejonga's assertion that he was not the aggressor. A self-

defense instruction was not proper here. Failing to ask for a self-defense instruction was

not deficient.

       Ejonga also challenges defense counsel's decision to call Dr. Kroll as a witness,

asserting that Dr. Kroll lacked credibility. "Ordinarily, the decision whether to call a

witness is a matter of legitimate trial tactics and will not support a claim of ineffective
No. 70069-3-1/10




assistance of counsel." State v. Maurice. 79 Wash. App. 544, 552, 903 P.2d 514 (1995).

Despite this, Ejonga raises numerous criticisms of the expert. None of them demonstrate

that Dr. Kroll lacked credibility, much less that counsel was ineffective for calling him.

       First, Ejonga asserts that Dr. Kroll demonstrated ignorance of the legal standard.

Dr. Kroll admitted that he failed to recall the standard for diminished capacity during a

pretrial interview with the prosecutor. However, Dr. Kroll testified that he had the standard

in front of him when he wrote his report concluding that Ejonga was unable to form a

criminal intent.


       Second, Ejonga argues that Dr. Kroll used an outdated copy of the Diagnostic and

Statistical Manual of Mental Disorders. Am. Psychiatric Ass'n, Diagnostic & Statistical

Manual of Mental Disorders (4th rev. ed. 2000) (DSM-IV-TR); Am. Psychiatric Ass'n,

Diagnostic & Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). Dr.

Kroll brought the DSM-IV with him to trial, rather than the newer DSM-IV-TR. He testified

that he was familiar with the DSM-IV-TR and that it was a "minor update" and that the two

volumes are "substantially the same."

       Third, Ejonga criticizes Dr. Kroll for interviewing only Ejonga and his mother,

whereas the State's expert interviewed several people. The witnesses that Dr. McClung

interviewed did not report that they observed signs of mental impairment.               That

information would have been largely unhelpful to support Dr. Kroll's assessment.

       Fourth, Ejonga complains that Dr. Kroll finished his opinion before the

electroencephalogram (EEG) or the magnetic resonance imagery (MRI) results were




                                                 10
No. 70069-3-1/11




known. The EEG and MRI results did not indicate any brain abnormalities. But, Dr. Kroll

explained that the normal results did not affect his diagnosis.

       Finally, Ejonga observes that Dr. Kroll is a psychiatrist, not a forensic psychologist.

Ejonga maintains that, for "an expert's opinion to carry weight with the jury, having the

ability and credentials to deftly merge psychology and the law is imperative." Ejonga cites

no authority for this assertion. And, his suggestion that an expert should specialize in the

law is problematic, as an expert witness may not give an opinion on matters involving

questions of law. Everett v. Diamond. 30 Wash. App. 787, 792, 638 P.2d 605 (1981).

       Ejonga has not shown that his counsel's performance was deficient. His ineffective

assistance claims fail.


 II.   Video Footage of Police Transport

       Ejonga contends that the State denied him due process by destroying video

footage that might have supported his mental defense. We review an alleged violation of

due process de novo. State v. Johnston. 143 Wn. App. 1,11,177 P.3d 1127(2007). Due

process requires that the prosecution disclose material exculpatory evidence to the

defense and preserve such evidence for use by the defense. Brady v. Maryland, 373
U.S. 83, 87, 83 S. Ct. 1194, 10 L Ed. 2d 215 (1963); State v. Wittenbarger, 124 Wash. 2d
467, 475, 880 P.2d 517 (1994).        If the State fails to preserve material exculpatory

evidence, criminal charges must be dismissed. Wittenbarger. 124 Wash. 2d at 475. To

constitute "material exculpatory evidence," the evidence must "possess an exculpatory

value that was apparent before it was destroyed and be of such a nature that the




                                                 11
No. 70069-3-1/12




defendant would be unable to obtain comparable evidence by other reasonably available

means." ]d_,

       The evidence in question here is video footage taken in Officer Coppedge's patrol

car during Ejonga's postarrest transport from the police station to the hospital. The

footage was destroyed after 90 days pursuant to police department policy. However,

footage of Ejonga's transport earlier that night—from the crime scene to the police

station—was preserved.      During the earlier transport, Ejonga asked the officer if his

parents1 were notified. Because his father had been dead for many years, Ejonga argued

that this demonstrated he was mentally unstable. Accordingly, Ejonga asserted, the

destroyed tape might have also been favorable and material to his mental defenses.

       If a defendant makes a specific request for evidence preservation, he is denied

due process ifthere is a reasonable possibility the destroyed evidence was favorable and

material. State v. Boyd, 29 Wash. App. 584, 589-90, 629 P.2d 930 (1981). A specific

request is one giving the prosecutor or police notice of exactly what the defense desired.

Id. In Boyd, the court found that a request was sufficiently specific even though the

defendant mistakenly requested a recording taken the day after the incident occurred.

See jd. at 586, 589-90. The request also included the defendant's name, cause number,

and the crime involved, jd. at 589. The court reasoned that, because the defendant

indicated these specific identifying details, he gave notice of exactly what he wanted

notwithstanding the reference to the wrong day. Id at 586, 589-90.



       1 The State argued below that Ejonga actually asked "is my parent aware," in the
singular. Defense counsel disputed this assertion. The video from Officer O'Flaherty's
patrol car is not part of the record on appeal.

                                                  12
No. 70069-3-1/13




        Here, Ejonga sought "all physical evidence relating to the alleged offense

including, but not limited to, police communications (911) tapes, and the scene of the

alleged crime" and "[a]ny written or recorded statements and the substance of any oral

statements made by [Ejonga]." Although Ejonga's request was not as specific as in Boyd,

it explicitly referenced police tapes and recordings of Ejonga's statements. Assuming

without deciding that this was sufficiently specific, Ejonga cannot establish a violation of

due process. Ejonga acknowledges that he cannot prove the video was exculpatory or

material. Nor can he show a reasonable possibility that itwas. Officer Coppedge's written

report about the transfer indicated no bizarre behavior on Ejonga's behalf. Evidence may

be material and favorable if there is a reasonable probability that it tends to rebut a police

officer's testimony. City of Seattle v. Fettiq. 10 Wash. App. 773, 776, 519 P.2d 1001 (1974).

But, Officer Coppedge did not testify, and his report was not admitted into evidence.

There is no other evidence as to what occurred during the transport. Thus, Ejonga can

make only speculative assertions about the usefulness of the video. This is insufficient

to demonstrate a violation of due process. See State v. James, 26 Wash. App. 522, 525,

614 P.2d 207 (1980) ("Speculation that evidence might be exculpatory is not enough.").

        Ejonga did not suffer a violation of his right to due process as a result of the video's

destruction.


 III.   Statement of Additional Grounds

        Ejonga raises four issues in his statement of additional grounds. First, Ejonga

argues that Dr. McClung relied on a test that was not normed for the African population




                                                  13
No. 70069-3-1/14




and was out-of-date. But, the trial court found that the test was not reasonably relied

upon by experts in the field and excluded any testimony based on the test.

       Second, Ejonga argues that his counsel was ineffective for failing to call as a

witness the jail psychiatrist who treated Ejonga.       The jail psychiatrist did not testify.

Nothing in the record establishes what that testimony would have been. We cannot

review this assertion of ineffective assistance.

       Third, Ejonga argues that the prosecutor committed misconduct by falsely alleging

that he stole Nyandwi's money and damaged Maganya's car. And fourth, Ejonga argues

that his counsel was ineffective for failing to object to the prosecutor's allegations. The

prosecutor's statements were based on the victims' testimony.            The testimony was

properly elicited as proof of motive under ER 404(b). The prosecutor did not commit

misconduct. Counsel's failure to object was not ineffective.

       We affirm.




WE CONCUR:




                                                   14